
	
		III
		110th CONGRESS
		2d Session
		S. RES. 719
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mr. Dorgan (for himself,
			 Ms. Murkowski, Mrs. Boxer, Mrs.
			 Clinton, Mr. Schumer,
			 Mr. Salazar, Mr. Feingold, Mr.
			 Tester, Mr. Domenici,
			 Mr. McCain, Mr.
			 Wyden, Mr. Baucus,
			 Ms. Cantwell, Mr. Nelson of Nebraska, Mrs. Feinstein, Mr.
			 Bayh, Mr. Thune,
			 Mr. Bingaman, Mr. Conrad, and Mr.
			 Johnson) submitted the following resolution; which was referred to
			 the Committee on Indian
			 Affairs
		
		
			December 9, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing National American Indian and
		  Alaska Native Heritage Month and celebrating the heritage and culture of
		  American Indians and Alaska Natives and the contributions of American Indians
		  and Alaska Natives to the United States.
	
	
		Whereas from November 1, 2008, through November 30, 2008,
			 the United States celebrates National American Indian and Alaska Native
			 Heritage Month;
		Whereas American Indians and Alaska Natives are
			 descendants of the original, indigenous inhabitants of what is now the United
			 States;
		Whereas, in 2000, the United States Census Bureau reported
			 that there were more than 4,000,000 people in the United States of American
			 Indian and Alaska Native descent;
		Whereas, on December 2, 1989, the Committee on Indian
			 Affairs of the Senate held a hearing exploring the contributions of the
			 Iroquois Confederacy, and its influence on the Founding Fathers in the drafting
			 of the Constitution of the United States with the concepts of freedom of
			 speech, the separation of governmental powers, and checks and balances among
			 the branches of government;
		Whereas the Senate has reaffirmed that a major national
			 goal of the United States is to provide the resources, processes, and structure
			 that will enable Indian Tribes and tribal members to obtain the quantity and
			 quality of health care services and opportunities that will eliminate the
			 health disparities between American Indians and the general population of the
			 United States;
		Whereas Congress recently reaffirmed its trust
			 responsibility to improve the housing conditions and socioeconomic status of
			 American Indians and Alaska Natives by providing affordable homes in a safe and
			 healthy environment;
		Whereas, throughout its course of dealing with Indian
			 Tribes, the United States Government has engaged in a government-to-government
			 relationship with Tribes;
		Whereas the United States Government owes a trust
			 obligation to Tribes, acknowledged in treaties, statutes, and decisions of the
			 Supreme Court, to protect the interests and welfare of tribal governments and
			 their members;
		Whereas American Indians and Alaska Natives have
			 consistently served with honor and distinction in the Armed Forces of the
			 United States, some as early as the Revolutionary War, and continue to serve in
			 the Armed Forces in greater numbers per capita than any other group in the
			 United States;
		Whereas American Indians and Alaska Natives speak and
			 preserve indigenous languages and have contributed hundreds of words to the
			 English language, including the names of people and locations in the United
			 States;
		Whereas Congress has recognized Native American code
			 talkers who served with honor and distinction in World War I and World War II,
			 using indigenous languages as an unbreakable military code, saving countless
			 American lives;
		Whereas American Indians and Alaska Natives are deeply
			 rooted in tradition and culture, which drives their strength of community;
			 and
		Whereas American Indians and Alaska Natives of all ages
			 celebrate the great achievements of their ancestors and heroes and continue to
			 share their stories with future generations: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 celebration of National American Indian and Alaska Native Heritage Month during
			 the month of November 2008;
			(2)honors the
			 heritage and culture of American Indians and Alaska Natives and the
			 contributions of American Indians and Alaska Natives to the United States;
			 and
			(3)urges the people
			 of the United States to observe National American Indian and Alaska Native
			 Heritage Month with appropriate programs and activities.
			
